PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/987,199
Filing Date: 6 Aug 2020
Appellant(s): Medtronic, Inc.



__________________
Serge Hodgson
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 06/14/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 02/09/2022 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 24-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nguyen et al. (US 2010/0094392).
Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Drasler et al. (US 2009/0240202).

(2) Response to Argument
Rejection of claims 24-30 under 35 U.S.C. 102(a)(1) as being anticipated by Nguyen et al. (US 2010/0094392).
Argument (A). Appellant argues with respect to claim 24 that the device of Nguyen fails to disclose “a distal portion of the expandable and contractible tubular shaft is porous” because the expandable and contractible tubular shaft (28) is encased in a polymeric tubular layer (26) made of latex or polyethylene and therefore could not reasonably be considered porous. Appellant argues that their specification has set forth a definition of porous which is not met by the device of the prior art. Appellant argues that the ordinary and customary meaning of porous does not include latex or polyethylene, and therefore the device of Nguyen fails to teach a distal portion of the expandable and contractible tubular shaft being porous.
Response to Argument (A). Examiner respectfully disagrees that the distal portion of the expandable and contractible tubular shaft of Nguyen cannot be considered porous. Nguyen teaches an expandable introducer sheath (22) comprising an expandable and contractible tubular shaft (28). Tubular layer 28 is disclosed as a braided mesh (Paragraph [0092]), similar to the tubular braided mesh of the present invention wherein “the braiding, mesh, or weave pattern may produce pores in the expandable sheath wall material”. That is, the expandable and contractible tubular shaft of the present invention is said to be porous due to the openings created by the braided mesh pattern of the tubular shaft. In a similar manner, the braided mesh of the expandable and contractible tubular shaft of Nguyen also comprises pores or openings formed by the mesh pattern. Assuming arguendo that the tubular structure should be considered in totality, i.e. braided tubular layer 28 in combination with outer polymeric tubular layer 26 which surrounds tubular layer 28, the structure as a whole remains porous because the material of the outer polymeric tubular layer is also porous. Appellant argues that the specification of the present invention defines porous, stating that “in one embodiment the braiding, mesh, or weave pattern may produce pores in the expandable sheath wall material having a diameter between about 0.002 inches and about 0.20 inches”. It is the examiner’s position that this disclosure simply sets forth examples describing how the present invention may be configured and does not establish a special definition of the term “porous”. Therefore, the limitation “porous” is defined by the broadest reasonable interpretation consistent with the plain meaning given by one of ordinary skill in the art. One of ordinary skill in the art would reasonably understand the materials latex and polyethylene to be porous to at least some extent (Examiner notes that the limitations of the claims do not set forth any specific pore size or material). Appellant argues that unequivocally, latex and polyethylene cannot be considered porous. However, it is well known in the art that there are many different porosities imparted to different classes of polymers, such as latex and polyethylene, in order to fine tune them for various applications via particular manufacturing and/or compositions. Appellant further references the disclosure of the present invention which describes “a nonporous coating layer” which may comprise a material such as “silicone rubber, olefin block copolymers, and/or copolymers thereof”. It is the examiner’s position that this disclosure of polymer materials which make up a nonporous coating layer has no bearing on the question of whether or not latex and polyethylene are to be considered porous materials because they are not necessarily identical materials with identical manufacture and compositions.
Therefore, because Nguyen discloses a distal portion of the expandable and contractible tubular shaft being porous, a proper anticipation rejection has been set forth.
Argument (B). Appellant argues the rejection of claims 29 and 30 under 35 USC 102(a)(1) is improper for the same reasons set forth in Argument (A) regarding the porosity of distal portion of the expandable and contractible tubular shaft.
Response to Argument (B). Examiner notes that claim 29 does not recite the claim limitation in question in argument (A). With respect to claim 30, it is the Examiner’s position that a proper anticipation rejection has been set forth for the reasons stated above in response to Argument (A).

Rejection of claim 29 under 35 U.S.C. 103 as being unpatentable over Drasler et al. (US 2009/0240202).
Argument (C). Appellant argues with respect to claim 29 that Drasler fails to disclose the expandable and contractible tubular shaft being “capable of temporarily transitioning to a second expanded configuration passively during the passage of the medical device therethrough at a location occupied by the medical device”. Appellant argues that Drasler instead teaches that the entire expandable introducer sheath expands to a larger diameter. 
Response to Argument (C). Examiner respectfully disagrees that Drasler fails to teach passive and localized expansion, as asserted by Appellant. Appellant makes reference to FIG 1B, FIG 2, and FIG 3B which shows the entire shaft in a large diameter. Examiner first acknowledges that Drasler does indeed teach a specific embodiment where tension and compressions are placed on the strands of the shaft in order to control the expansion and collapsing of the shaft, as describe in relation to the embodiment of FIG 2 and as is commonly known in the art. However, Examiner nevertheless maintains that the embodiment applied in rejection teaches the claimed limitations as well. Drasler discloses in paragraph [0009] “a passive expandable introducer that is a tubular structure having a braided fiber structure contained within that holds it in a smaller relaxed diameter but allows it to expand to a larger diameter as a larger aspect of a passing therapeutic or diagnostic interventional catheter is provided passage through the expandable introducer sheath”. One of ordinary skill in the art would understand this to mean the tubular sheath has a relaxed, smaller diameter and is passively transformed to a larger diameter as a result of the larger diameter medical device passing therethrough. In other words, the shaft is capable of locally and temporarily transitioning to an expanded configuration passively during the passage of the medical device therethrough at a location occupied by the medical device, as recited in the claim. Further, in relation to the embodiment of FIG 1 as relied upon in the previous rejection, paragraph [0032] discloses “As a larger aspect of an interventional catheter is advanced through the introducer sheath (20), it passively expands out to a larger diameter configuration (50) as shown in FIG. 1B to provide passage for the larger aspect”. Therefore, it is understood that the shaft locally transitions to the expanded configuration “as a larger aspect of an interventional catheter (medical device) is advanced through”, not simultaneously upon initial insertion of the medical device, as argued by Appellant. Examiner notes that in the claim as written, a medical device is not positively recited and the tubular shaft need only be “capable of” locally and temporarily transitioning to the second expanded configuration passively. Drasler discloses this functional limitation and additionally, the device of Drasler is at least capable of performing the recited function. Further, Appellant’s remarks regarding the modification of the device to be capable of locally recollapsing appear to be directed towards arguments that “the entire expandable introducer sheath expands to a larger diameter”. Appellant appears to be addressing the ability of the sheath to expand as claimed, which has been addressed above, and not arguing the ability of the sheath of recollapse as claimed. Therefore, it is the Examiner’s position that a proper prima facie case of obviousness has been set forth for claim 29.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/BROOKE LABRANCHE/Primary Examiner, Art Unit 3771     

                                                                                                                                                                                                   /ELIZABETH HOUSTON/Supervisory Patent Examiner, Art Unit 3771         

/JEFFREY G HOEKSTRA/Supervisory Patent Examiner, Art Unit 3700                                                                                                                                                                                                                                                                                                                                                                                                       
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.